DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wess et al (US PGPub # 2018/0080810). With respect to claim 1, the Wess reference discloses an infant changing table (Title) the table (Fig. 2A) comprising an upper frame (102) a lower frame (206) and four load cells (¶¶ 0121-0122)  and a fabric covering (¶¶ 0210 & 0213).
With respect to claims 4 & 5, Wess shows a display device connected to the load sensors (¶ 0111).
With respect to claim 9, the Wess reference shows abutting bosses (204).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tiberi (US PGPub # 2009/0217530). The preamble of claim 1 is not deemed to be a claim limitation. When reading the preamble in the context of the entire claim, the recitation “changing table placed on a ground or a table and capable of weighing a child”, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.iberi reference discloses a 
The Tiberi reference discloses a lower frame (3), and upper frame (2) and a weighing module consisting of four load cells (4). The Tiberi reference does not expressly state that the seat was covered in fabric, but since it was typical to cover an automobile seat with fabric, it would have been obvious to cover the frame with the typical automotive seat covering.
With respect to claim 10, it would have been obvious to attach a fabric covering to the frame by conventional means, such as a slot for inserting the edge of the fabric.


Claim(s) 3, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wess et al (US PGPub # 2018/0080810). With respect to claim 3, simply having a flat bottom makes this device capable of being mounted on a play yard. With respect to claim 6, it would have been obvious to snake the cable through the lower frame, as the cables connecting the load cells has to pass through somewhere, and there are only a limited number of possibilities for the cable to go. With respect to claim 7, the exact layout of the monitor is an aesthetic design choice that would not affect the basic operation of the device. With respect to claim 8, using latches to hold two parts of a housing together was old and well known, and it would have been obvious to use a known fastener in a known way for its intended purpose. With respect to claim 10, it would have been obvious to attach a fabric covering to the frame by conventional means, such as a slot for inserting the edge of the fabric into.




Conclusion
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856


/RANDY W GIBSON/Primary Examiner, Art Unit 2856